—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered February 25, 1998, convicting him of criminal possession of stolen property in the second degree (two counts), grand larceny in the second degree (two counts), burglary in the third degree, criminal possession of stolen property in the fourth degree (two counts), grand larceny in the fourth degree (two counts), and unauthorized use of a vehicle *623in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant knowingly entered a building located on the lot of a car dealership with the intent to commit a crime therein, to wit, to steal two motor vehicles exceeding $100 in value (see, Penal Law §§ 165.52, 165.45 [5]; § 155.40 [1]; § 155.30 [8]; § 140.20). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
To the limited extent that the defendant’s remaining contentions, including those raised in his supplemental pro se brief, are preserved for appellate review, they are without merit. Mangano, P. J., Thompson, Krausman and Feuerstein, JJ., concur.